             OR\Gl\\JAL
     Case 1:19-cr-00590-KPF Document 1 Filed 07/30/19 Page 1 of 3                  ''




Approved:
                                                         19MAG 7073
                                                  Attorney

Before:      THE HONORABLE ONA WANG
             United States Magistrate Judge
             Southern District of New York

                 - -   - -   -   -   -   -   -   - - X
                                                         SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                         Violations of 18 U.S.C.
            v.                                           §§ 751(a) and 4082(a)

NUNZIO GENTILLE,                                         COUNTY OF OFFENSE:
                                                         BRONX
                        Defendant.

- - - - - - -    - - - - - - - - - - -              X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          LISA ALVAREZ, being duly sworn, deposes and says that
she is a Deputy United States Marshal with the United States
Marshals Service ("USMS"), and charges as follows:

                                         COUNT ONE
                                          (Escape)

          1.   On or about July 24, 2019, in the Southern District
of New York, NUNZIO GENTILLE, the defendant, knowingiy did escape
and attempt to escape from the custody of the Attorney General and
his authorized representative,     and from an institution and
facility in which he was confined by direction of the Attorney
General, and from custody under and by virtue of process issued
under the laws of the United States by a court, judge, and
magistrate judge, which custody and confinement was by virtue of
a conviction of an offense, to wit, GENTILLE, while in the custody
of the Bronx Community Reentry Center ("Bronx CRC") located at
2534 Creston Avenue in the Bronx, New York, following a conviction
in the United States District Court for the Southern District of
New York for conspiracy to distribute and possess with the intent
to distribute methylone, cocaine, and marijuana, in violation of
21 U.S.C. § 846, left the Bronx CRC without authorization and
failed to return.

   (Title 18, United States Code, Sections 751(a) and 4082(a) .)
     Case 1:19-cr-00590-KPF Document 1 Filed 07/30/19 Page 2 of 3




          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          2.   I am a Deputy United States Marshal with the USMS
and have been so employed for approximately nine years.       This
affidavit is based upon my personal participation in the
investigation of this matter, as well as on my conversations with
other law enforcement officers and my examination of reports and
records. Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts I have learned during the investigation.       Where the
contents of documents or the actions, statements, or conversations
of others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

           3.  Based on my review of documents and reports from
the Department of Justice, the Federal Bureau of Prisons ("BOP"),
and the Bronx CRC, I have learned, among other things, the
following:

                a.   NUNZIO GENTILLE, the defendant, was convicted
in the United States District Court for the Southern District of
New York, 14 Cr. 608 (AJN), of conspiracy to distribute and possess
with intent to distribute methylone, cocaine, and marijuana in
violation of 21 U.S.C. § 846. In connection with that conviction,
on or about May 5, 2016, the Honorable Alison J. Nathan, United
States District Judge for the Southern District of New York,
sentenced GENTILLE to a term of 60 months imprisonment to be served
in the custody of the BOP. GENTILLE was also sentenced to a five-
year term of supervised release.

               b.   On or about July 9,      2019 GENTILLE was
transferred from the Federal Correctional Institution Estill,
located in Estill, South Carolina, to the Bronx CRC to serve the
remainder of his sentence. The Bronx CRC is a BOP facility.

              c.   On or about July 24, 2019, at approximately
7:00 a.m., GENTILLE walked away from the Bronx CRC. Later that
day, at approximately 2:24 p.m., GENTILLE contacted me via
telephone. I advised him to self-surrender to the USMS.

               d.   GENTILLE has not returned to the Bronx CRC or
reported to the USMS.




                                  2
      Case 1:19-cr-00590-KPF Document 1 Filed 07/30/19 Page 3 of 3




          WHEREFORE, the deponent respectfully requests that a
warrant issue for the arrest of NUNZIO GENTILLE, the defendant,
and that he be arrested, and imprisoned, or bailed, as the case
may be.




                                          States Marshal
                                          Marshals Service


Sworn to before me this
30th day of July, 2019



THE

SOUTHERN DISTRICT OF N




                                  3
